Per Curiam,
Plaintiff’s right to recover in this case depended on questions of fact which were clearly for the jury. They were fairly submitted by the learned trial judge with instructions which appear to be fully adequate and free from error; and the controlling facts were found, as the verdict necessarily implies, in favor of the plaintiff. Considered in connection with other portions of the charge, the excerpts recited in the specifications of error are neither inaccurate nor misleading. There is nothing in either of them that requires further notice. They are both dismissed.
Judgment affirmed.